Citation Nr: 0823879	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the Cleveland, Ohio, Regional Office (RO), which 
denied the veteran's claim for a rating in excess of 50 
percent for his service-connected PTSD.  He perfected a 
timely appeal to that decision.  

In December 2007, the Board remanded the case to the RO for 
further procedural action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by ongoing symptoms of depression, anxiety, difficulty 
sleeping due to recurring nightmares, flashbacks, panic 
attacks, intrusive recollections, increased irritability, 
anger outbursts, social isolation, transient suicidal 
ideations, difficulty concentrating, difficulty with 
interpersonal relationships, and Global Assessment of 
Functioning (GAF) scores ranging from 40-65, resulting in 
occupational and social impairment with deficiencies in most 
areas, but without total occupational and social impairment.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2004 from the RO to the veteran which 
was issued prior to the RO decision in August 2004.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2005 SOC, the March 2007 SSOC, the December 2007 SSOC, 
the February 2008 SSOC, and the March 2008 SSOC each provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for PTSD, given a 
Board remand, given that he has been provided all the 
criteria necessary for establishing increased ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for increased evaluations, the Board finds that the 
veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


II.  Factual Background.

By a rating action in November 2000, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned, effective February 29, 2000.  Subsequently, in 
August 2003, the RO increased the evaluation for PTSD from 30 
percent to 50 percent, effective May 21, 2003.  

On May 27, 2004, the veteran submitted a statement in support 
of claim (VA Form 21-4138), wherein he requested an increased 
rating for his service-connected PTSD; the veteran indicated 
that his disability was more severe than reflected by the 
record.  Submitted in support of the claim was a report from 
Manuel Colomo, a Counseling Therapist from the Vet Center, 
dated in June 2004, indicating that the veteran had been in 
treatment at the Vet Center since July 1998.  Mr. Colomo 
indicated that the veteran's current PTSD symptoms included 
intrusive memories of Vietnam, social isolation, anxiety, 
sleep disturbance, anger, guilt, recurrent nightmares, 
flashbacks and avoidance of any stimuli that reminds him of 
his traumatic experiences.  Mr. Colomo indicated that the 
veteran was very tense and anxious, has problems 
concentrating on daily tasks, and isolates himself most of 
the time away from work and avoids crowds and/or loud noises.  
The veteran reported a lack of trust for others and stated 
that he is easily provoked to the degree that he loses 
emotional control.  Mr. Colomo related that the veteran's 
global assessment of functioning (GAF) score was 52, which 
indicates a major impairment to his daily quality of life.  
Mr. Colomo observed that the veteran's PTSD seem to have 
increased in severity; he noted that current world affairs 
such as the war in Iraq continued to stimulate intrusive 
memories of the veteran's own war experiences.  He described 
the veteran's current mental condition as totally disabling.  

On the occasion of a VA examination in June 2004, the veteran 
reported sleep disturbance, social withdrawal, intrusive 
thoughts, depression, outbursts of anger, and recurring 
thoughts of Vietnam.  It was noted that the veteran was 
employed with the postal service for 31 years; his 
relationship with his supervisor and co-workers was fair.  
During his employment, the veteran reportedly argued with his 
co-workers as well as his supervisor.  He was fully oriented.  
Affect and mood were abnormal with depressed mood, although 
the depression did not affect his ability to function 
independently and effectively.  Communication was within 
normal limits.  Speech was within normal limits.  Panic 
attacks were absent.  No hallucinations or delusions were 
noted.  No obsessional rituals were observed.  Thought 
processes were appropriate.  Judgment was not impaired.  
Abstract thinking was within normal limits.  Memory was 
impaired and degree was mild, such as forgetting names, 
directions, and recent events.  There were no suicidal or 
homicidal ideations.  The diagnosis was PTSD; the GAF score 
was 61.  The examiner noted that the veteran did not have 
difficulty performing activities of daily living; he noted 
that the veteran had difficulty establishing and maintaining 
effective work and social relationships because he had 
arguments with co-workers and supervisors, but observed that 
the veteran was retired.  

During a clinical visit in January 2005, the veteran stated 
that had been more upset and irritable as a result of news 
from Iraq; he reported difficulty sleeping.  The impression 
was PTSD, and a GAF score of 55 was assigned.  In August 
2005, it was noted that the veteran was still not sleeping 
and still gets very angry.  His wife noted that he drinks 
quite a bit and was always irritable; the impression was PTSD 
and alcohol abuse, and he was assigned a GAF score of 50.  

Of record is a statement from the veteran's spouse, dated in 
August 2005, wherein she described the veteran's behavior 
during the entire time that they have been married over the 
past 33 years.  She noted that the veteran has continued to 
experience similar symptoms as when they were first married; 
these symptoms include nightmares, waking up in cold sweat, 
anger outburst, mood swings, hypervigilance, and 
irritability.  The veteran's wife indicated that although 
their children are grown, they are still afraid of him; she 
noted that when he drinks to forget the war, it only makes 
them fearful of him.  

Also of record are treatment records from Dr. Jose E. Pagan 
dated from September 2005 through April 2006.  These records 
indicate that the veteran received ongoing clinical 
evaluation for recurring nightmares, difficulty sleeping, 
vivid memories of Vietnam, irritability and depression.  In 
September 2005, it was noted that his affect was restricted; 
his mood was dysphoric.  No suicidal or homicidal ideations 
were noted.  The pertinent diagnoses were PTSD and major 
depressive disorder; he was assigned a GAF score of 45.  
Progress notes dated in February and April 2006 reflect GAF 
scores of 50.  

A VA progress note, dated in October 2006, reflects a GAF 
score of 50.  In December 2006, the GAF score was 55.  

The veteran was afforded another VA examination in January 
2007, at which time it was noted that he sees a counselor on 
a monthly basis for individual counseling.  It was also noted 
that the veteran retired in April 2004 after 31 years with 
the U.S. Postal Service; apparently, his retirement was 
strongly encouraged when his behavior deteriorated and he was 
becoming volatile and was considered a workplace risk for 
aggression.  It was reported that, since his last 
examination, the veteran has essentially been vegetative; he 
spends his days sitting in his garage and watching people go 
by.  The veteran indicated that he has no energy; he was 
described as anhedonic, enjoying little, and amotivational, 
initiating little if any activity to bring meaning to his 
life.  It was reported that the veteran has drank excessively 
in the past and, although he did not consider himself to be 
an alcoholic, it was clear that he had binged and has been 
very aggressive during his binges.  He was described as very 
thoughtful and deliberate during the interview.  The examiner 
stated that the PTSD symptoms have morphed into a major 
depressive and have produced a kind of conservation 
withdrawal, a state of negative symptomatology where the 
veteran simply vegetates rather than initiates.  The 
diagnosis was PTSD, chronic and severe, and Major Depressive 
Disorder, moderate; he was assigned a GAF score of 50, 
reflecting serious symptoms and serious impact on social, 
occupational, and marital functioning.  

In another statement from the veteran's counseling therapist, 
Manuel Colomo, dated in March 2007, he stated that the 
symptoms for which the veteran is currently in treatment 
include depressed mood, transient suicidal thoughts, anxiety, 
panic attacks, sleep problems, intrusive thoughts and 
isolation.  The veteran has indicated that his ability to 
concentrate and complete assigned tasks has not only 
negatively impacted his relationship with his spouse, but 
with other persons in his environment.  He also indicated 
that increased stress from his PTSD symptoms has caused 
frustration levels to amplify to the point that he loses 
emotional control and his prone to anger outburst no only at 
home, but around others.  The veteran related that current 
world affairs, such as the war in Iraq, continue to stimulate 
intrusive memories of his own war experiences.  His 
judgmental values can sometimes border on the bizarre.  He 
claimed that his only social outlet was coming to therapy at 
the Vet Center.  It was noted that his current GAF score 
ranged from 45 to 48.  Mr. Colomo stated that the veteran was 
also prone to intermittent crying spells when he is reminded 
of his intrusive and traumatic past; he noted that the 
veteran's PTSD continues to have a severe and negative impact 
on his daily quality of life.  

Of record is a statement from Dr. Jose E. Pagan, dated in 
April 2007, indicating that the veteran currently suffers 
from PTSD and Major depression disorder due to traumatic 
experience he suffered during his period of active duty in 
Vietnam.  Dr. Pagan noted that the veteran was currently 
being treated for depression, mood swings, anger, anxiety 
attacks, insomnia, intrusive thoughts, flashbacks, 
aggression, crying spells and poor concentration; he also 
prefers isolation and is prone to anger outbursts.  Dr. Pagan 
also reported that the veteran continues to experience combat 
flashbacks that are stimulated when he comes into contact 
with current events in the Middle East; he further noted that 
the veteran has difficulties establishing and sustaining 
positive relationships, and adapting to stressful situations.  
Dr. Pagan stated that, in his professional opinion, the 
veteran is unable to maintain gainful employment of any kind, 
and his prognosis is guarded; he noted that the current GAF 
score was 40-45.  When seen in January 2008, the veteran 
reported feeling frustrated and irritated.  He reported 
difficulty sleeping due to nightmares; he stated that he had 
problems trusting people.  The diagnosis was PTSD/MDD; the 
current GAF score was 45.  

Received in February 2008 was a statement from the veteran's 
son, L.B., wherein he described an incident which occurred in 
April 2007.  He indicated that his brother called and 
informed him that the veteran was heading toward town armed 
with his 380 gun; he then set out to find his father.  L.B. 
indicated that after he spotted his father on the highway, he 
signaled him to stop; he noted that the veteran got out of 
his truck and began discharging several rounds into the air.  
He noted that, after awhile, his father (the veteran) handed 
him the gun.  L.B. stated that, to his family, his father 
experiences occasional homicidal and suicidal ideations; he 
noted that they have taken steps to hide all of his weapons 
and have kept them hidden in a safe place unknown to him.  


III.  Legal Analysis-I/R PTSD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2007).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The evidence of record indicates that the veteran has 
experienced increased and severe symptoms of PTSD.  Given the 
depth and persistence of the veteran's difficulty sleeping 
due to recurring nightmares, flashbacks, panic attacks, mood 
swings, anger outbursts, hypervigilance, depression, anxiety, 
crying spells, problems with concentration, and social 
isolation, the Board finds that his PTSD symptomatology has 
more closely approximated the criteria for a 70 percent since 
the inception of this appeal.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.7 (2007).  The evidence of avoidance of 
social interaction is probative of difficulty adapting to 
stressful situations.  During the June 2004 VA examination, 
while the examiner assigned a GAF score of 61, it was noted 
that the veteran had difficulty establishing and maintaining 
effective work and social relationships because he had 
arguments with coworkers and supervisors.  His recent GAF 
scores raging from 40-50 is evidence of serious impairment in 
social or occupational functioning consistent with the other 
evidence.  Significantly, following a VA examination in 
January 2007, the VA examiner described the veteran's PTSD as 
chronic and severe; he added that PTSD symptoms had morphed 
into a major depressed and had produced a kind of 
conservation withdrawal.  In an April 2007 statement, the 
veteran's treating physician indicated that the veteran 
experiences combat flashbacks that are stimulated by the 
current war events in the Middle East; he noted that the 
veteran had difficulties establishing and sustaining positive 
relationships and adapting to stressful situations.  
Ultimately, he demonstrates occupational and social 
impairment with deficiencies in most areas; thus, the 
schedular criteria for a 70 percent evaluation have been 
approximated.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
the mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  While the veteran's son has noted that the veteran 
experiences suicidal and homicidal ideations, there is no 
documented instance of the veteran being a danger to himself 
or others, let alone persistence of such danger.  There is no 
report of any episodes of inability to perform activities of 
daily living.  There is no clinical evidence of actual 
disorientation to time and place.  There is no documentation 
of loss of memory of the names of close relatives, his 
occupation, or of his own name.  Taking the evidence all 
together, the preponderance of it is against a rating higher 
than 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).  

The Board is aware that the GAF scores have varied during the 
appeal period.  The veteran's GAF score has been assessed at 
worst, as 40, which indicates some impairment in reality 
testing or communication or major impairment in several 
areas.  This score was reported in the April 2007 statement 
from Dr. Jose Pagan; however, there is no indication that the 
veteran has displayed impairment of reality testing or 
communication, nor was there evidence of total occupational 
and social impairment characterized by gross impairment in 
thought processes or communication, delusions or 
hallucinations, inability to perform activities of daily 
living, disorientation, or profound memory loss.  Rather, the 
evidence as a whole points to serious symptoms or serious 
impairment in social and occupational functioning, as 
supported by other GAF scores of record as well as the 
objective evidence.  Moreover, while Dr. Pagan noted that the 
veteran had anger outbursts and reported his prognosis as 
guarded, the physician did not report any suicidal or 
homicidal ideation.  The Court has established that the 
probative value of medical evidence is based on the medical 
expert's personal observation of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  Although the GAF of 40 is 
evidence that must be considered, such is inconsistent with 
the other evidence of record, and such score is accorded less 
probative value.  Moreover, the record does not establish 
that the veteran suffers from totally incapacitating symptoms 
or that there is total occupational and social impairment.  
Accordingly, the Board finds that the appropriate rating for 
the veteran's PTSD is 70 percent.  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


REMAND 

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

A preliminary review of the record with respect to the 
veteran's claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities discloses a need for further development prior 
to final appellate review.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2006).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In a statement dated in April 2007, Dr. Jose Pagan stated 
that it was his professional opinion that the veteran was 
unable to maintain gainful employment of any kind.  

The veteran underwent a VA compensation examination in 
January 2007 to determine the severity of his PTSD; however, 
the examiner failed to provide an opinion concerning the 
impact the veteran's service-connected disabilities have on 
his ability to secure and maintain gainful employment.  The 
Board finds that the veteran should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain gainful employment as a result of his 
service-connected disabilities.  See Friscia, supra.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected compensable disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
recognized disabilities, including his 
PTSD, tinea corpus, bilateral tinnitus, 
and bilateral hearing loss.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a total compensation rating based on 
individual unemployability.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


